DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-39 are objected to because of the following informalities:  claims 38-39 include the preamble “[t]he optical reflective device defined in claim 1/38.” However, claim 1’s preamble recites “[a] holographic optical element.” The preambles of these claims should be consistent with that of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2014/0185115 A1).
	Regarding claim 1, An discloses a holographic optical element comprising: a grating structure residing in a grating medium (see Figs. 1-2 & 5-6, para [0045]: a holographic volume grating is recorded on each hogel), wherein the grating structure is structured to reflect an incident collimated beam about spatially varying skew axes to form a reflected beam having a reflected wavefront characterized by a non-zero third-order or higher Zernike coefficient (see Figs. 5-6: light converges/diverges, respectively. Compare with Table 1 of the present application: the third-order Zernike coefficient is associated with focus. Because converging/diverging light is illustrated in Figs. 5-6, the third-order Zernike coefficient is seen to be non-zero), the spatially varying skew axes forming non-zero angles with a surface normal of the surface of the grating medium in at least some spatial locations (see Figs. 5-6).
	Regarding claim 4, An discloses the spatially varying skew axes have orientations that vary smoothly as a function of position within the grating medium (see Figs. 5-6).  
	Regarding claim 5, An discloses the grating structure is configured to focus the reflected beam to a virtual focal point (see Fig. 6).  
	Regarding claim 7, An discloses the grating structure is configured to focus the reflected beam to a real focal point (see Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Chen (US 2017/0240112 A1).
An discloses a holographic spherical mirror, and Chen discloses a HUD comprising a spherical mirror. Therefore, they are analogous art.
	Regarding claims 6 & 8, An neither teaches nor suggests the virtual (claim 6) or real (claim 8) focal point is 1 meter to 10 meters from the grating structure.  
	However, Chen teaches that a focal point within this range is equal to a driver’s focal length when watching road conditions (para [0004]). Among the benefits of this configuration includes enabling a head-up display which enables a driver to safely monitor road conditions while viewing displayed information (para [0004]).
	Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of selecting a virtual or real focal point within the claimed range includes achieving a desired focal length, e.g. to enable a driver to safely monitor road conditions while viewing information displayed via the optical element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holographic optical element of An such that the virtual (claim 6) or real (claim 8) focal point is 1 meter to 10 meters from the grating structure, in order to achieve a desired focal length, e.g. to enable a driver to safely monitor road conditions while viewing information displayed via the optical element.
Claims 28, 31-33 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over An.
	Regarding claim 28, An discloses an optical reflecting device comprising: a grating medium (Fig. 5: 300 – integrated hologram optical device); a grating structure occupying a volume within the grating medium (Fig. 5: 320 – hogels), wherein: the grating structure is structured to reflect a wavelength of incident light having a first range of incidence angles (see Fig. 5 & para [0054]: “the incidence angle and the reflection angle of the parallel light outwardly increase”), wherein: the incident light is incident upon a surface of the grating medium at multiple locations (see Fig. 5); at each of the multiple locations, the wavelength of incident light is reflected about a substantially uniform reflective axis (see Fig. 5: axes of light reflected by each hogel as illustrated).
	An neither teaches nor suggests the first range of incidence angles spanning at least 15 degrees, and the substantially uniform reflective axis at each of the multiple locations differs from the substantially uniform reflective axis of at least one other of the multiple locations by more than 0.1 degrees.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the reflecting device accordingly includes achieving a desired focus and reflected beam profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflecting device of An such that the first range of incidence angles spanning at least 15 degrees, and the substantially uniform reflective axis at each of the multiple locations differs from the substantially uniform reflective axis of at least one other of the multiple locations by more than 0.1 degrees, in order to achieve a desired focus and reflected beam profile.
Regarding claim 31, An discloses an optical reflective device comprising: a grating medium (Fig. 5: 300 – integrated hologram optical device); a grating structure residing in the grating medium (Fig. 5: 320 – hogels), wherein: the grating structure is structured to principally reflect incident light having a first wavelength as reflected light having the first wavelength (see Fig. 5 & para [0054]: the parallel light is focused; see also Fig. 9 & para [0061]: each layer 710a-c acts on a different wavelength of light; there is no structure that would change the wavelength of light as it is reflected); the incident light and the reflected light form a first angle bisected by a first reflective axis at a first location of the grating medium and a second angle bisected by a second reflective axis at a second location of the grating medium (see Fig. 5: first and second reflective axes can be defined as claimed); the first reflective axis is substantially uniform and the second reflective axis is substantially uniform (see Fig. 5: light is substantially uniformly focused to a point).
An neither teaches nor suggests the incident light has a range of angles of incidence of at least 15 degrees; the first reflective axis differs from a surface normal of the grating medium by at least 2.0 degrees; and the second reflective axis differs from the first reflective axis by at least 0.1 degrees.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the reflecting device accordingly includes achieving a desired focus and reflected beam profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective device of An such that the incident light has a range of angles of incidence of at least 15 degrees; the first reflective axis differs from a surface normal of the grating medium by at least 2.0 degrees; and the second reflective axis differs from the first reflective axis by at least 0.1 degrees, in order to achieve a desired focus and reflected beam profile.
Regarding claim 32, An neither teaches nor suggests the first reflective axis differs from the surface normal of the grating medium by at least 4.0 degrees.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the reflecting device accordingly includes achieving a desired focus and reflected beam profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective device of An such that the first reflective axis differs from the surface normal of the grating medium by at least 4.0 degrees, in order to achieve a desired focus and reflected beam profile.
Regarding claim 33, An discloses an optical reflective device comprising:   a grating structure residing in a grating medium (see Fig. 5: hogels 320 within integrated hologram optical device 300), wherein: the grating structure is structured to principally reflect incident light as reflected light (see Fig. 5); the incident light and the reflected light form a first angle bisected by a reflective axis (see Fig. 5: a reflective axis can be defined as claimed); the reflective axis forms a second angle with a surface normal of the grating medium (see Fig. 5: the reflective axis would form such an angle); the second angle varies as a function of position within the grating medium (see Fig. 5 & para [0054]: “the incidence angle and the reflection angle of the parallel light outwardly increase”) (it would be understood by an ordinarily skilled artisan that the change in reflection angle would result in the second angle varying as a function of position).
An neither teaches nor suggests at any one position within the grating medium the reflective axis varies by less than 0.10 degree where the incident light has a range of angles of incidence of at least 15 degrees.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the reflecting device accordingly includes achieving a desired focus and reflected beam profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective device of An such that at any one position within the grating medium the reflective axis varies by less than 0.10 degree where the incident light has a range of angles of incidence of at least 15 degrees, in order to achieve a desired focus and reflected beam profile.
Regarding claim 42, An discloses the reflected light exhibits a curved wavefront (see Fig. 5: light converges, requiring a curved wavefront).   

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Popovich et al. (US 2018/0284440 A1).
An and Popovich disclose holographic optical elements. Therefore, they are analogous art.
Regarding claims 38 & 40, An neither teaches nor suggests the grating medium is located within a waveguide.  
However, Popovich discloses a holographic optical element in which a grating medium (Fig. 1: 107a/c – output gratings) is located within a waveguide (Fig. 1: 104 – waveguide). Among the benefits of this configuration includes providing an improved head-up display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holographic optical element of An such that the grating medium is located within a waveguide, as taught by Popovich, in order to obtain an improved head-up display.
Regarding claims 39 & 41, An and Popovich disclose the waveguide is located within a head-mounted display (see Fig. 1 & para [0019]: HMD).  
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-27 are allowed.
Claim 2 is allowable for at least the reason “a second grating, disposed at the first location in the grating medium, characterized by a second grating vector having a second length different than the first length and pointing in the first direction,” as set forth in the claimed combination.
Claim 3 is allowable for at least the reason “a second distribution of gratings disposed at a second location in the grating medium and having a second distribution of spatial frequencies different than the first distribution of spatial frequencies and oriented in a second distribution of directions, the second distribution of directions being substantially the same as the first distribution of directions,” as set forth in the claimed combination.
Claim 25 is allowable for at least the reason “the grating structure is structured to reflect incident light having a second wavelength and a second range of incidence angles about a substantially uniform second reflective axis, the light being incident upon the surface of the grating medium at a second location; and the substantially uniform first reflective axis differs from the substantially uniform second reflective axis by at least 0.1 degrees,” as set forth in the claimed combination.
Claims 26-27 are allowable due to their dependence on claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872